                                

                            





LERNER NEW YORK and NY & CO GROUP, INC.
Banking and Cash Management Structure
as of June 2020

                       Incoming Credit Card Settlements             Incoming ACH Files (Store                     Home Office Deposits               Telecheck Check
                                                                    Accounts) -processed nightly                  (Bank Deposit)                     Collections
BAMS (Visa
                          Amex (ACH)                                through the Reconnet system.                                                     (ECA)
  /MC)
                          Discover (ACH)                            (including outlier banks)                                                        Electonic Check
                          ADS (ACH)                                                                                                                  Acceptance




                                            Lerner                                             Fleet National Bank               JP Morgan Chase Bank            Fleet National Bank
NY & Co. Group, Inc.
                                            Wells Fargo Concentration Account                  Funding for United Health         Funding for Metlife             Funding for Flex Spending
Bank of NY
                                                                                               Care Claims                       Dental & Disability Claims      FSA & CERA
#8900504560
                                                                                               via Wire Transfer                 via Wire Transfer               via Wire Transfer
                                                                                               # 9429023548                      # 475019377                     # 9429022684
     Payroll Disburse Account
     Bank of New York for                                 Investment Account
     NY & Co. Group, Inc.                                 Lerner New York, Inc.
     # 0300956174                                         Wells Fargo                       Collateral Account
                                                          Money Market Sweep                Wells Fargo
     A/P Disburse Account                                                                   Controlled Account
     Bank of New York for                                                                   #4094197167
                                                 Investment Accounts
     NY & Co. Group, Inc.                        Lerner New York, Inc.
     # 0300956182                                Treasury Partners
                                                 (currently non-active)
                                                 No Activity or                          Credit Facility Lerner
                                                                                         Wells Fargo
             Lerner New York, Inc.                  Lerner New York, Inc.                Ref:Lerner New York
             Bank of New York - Payroll             Bank of New York - A/P
             # 0300953742                           # 0300953627



                                                Lerner New York, Inc.
                                                Huntington Bank
                                                # 01891089543
                                                (ACH Payments)



                                                 Payroll Taxes        Sales & Use
                                                 Withholding          Taxes
                                                 (ACH)                (ACH)
